
	
		IB
		Union Calendar No. 284
		112th CONGRESS
		2d Session
		H. R. 452
		[Report No. 112–412, Parts I
		  and II]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 26, 2011
			Mr. Roe of Tennessee
			 (for himself, Mr. Burgess,
			 Mr. Posey,
			 Mrs. Blackburn,
			 Mr. Paul, Mr. Westmoreland, Mr. Lamborn, Mr.
			 Jones, Mr. Long,
			 Mr. Sessions,
			 Mr. Crawford,
			 Mr. Rooney,
			 Mr. Duncan of Tennessee,
			 Mr. Gary G. Miller of California,
			 Mr. Nunnelee,
			 Mr. Frelinghuysen,
			 Mr. Hunter,
			 Mr. Conaway,
			 Mr. Hall, Mr. Broun of Georgia,
			 Mr. Coffman of Colorado,
			 Mr. Coble,
			 Mr. Thompson of Pennsylvania, and
			 Mr. Rohrabacher) introduced the
			 following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Rules and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			March 13, 2012
			Reported from the
			 Committee on Ways and
			 Means with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		
			March 16, 2012
			Additional sponsors: Mr.
			 McClintock, Mr. Heck,
			 Mr. Tiberi,
			 Mr. Gingrey of Georgia,
			 Mr. Fleming,
			 Mr. Flores,
			 Mrs. Ellmers,
			 Ms. Hayworth,
			 Mr. McKinley,
			 Mr. Miller of Florida,
			 Mr. Capuano,
			 Mr. Grimm,
			 Mr. Neugebauer,
			 Mr. Pearce,
			 Mr. Griffith of Virginia,
			 Mr. Akin, Mr. Murphy of Pennsylvania,
			 Mr. Marchant,
			 Mr. Wilson of South Carolina,
			 Mr. Gosar,
			 Ms. Berkley,
			 Mr. Schock,
			 Mr. Flake,
			 Mr. Latta,
			 Mr. Kissell,
			 Mr. Benishek,
			 Mr. McCotter,
			 Mr. Marino,
			 Mr. Fitzpatrick,
			 Mr. Rogers of Michigan,
			 Mr. Price of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Young of Indiana,
			 Mr. Harris,
			 Mr. Runyan,
			 Mr. Lankford,
			 Mrs. Capito,
			 Mr. Alexander,
			 Mr. Rogers of Alabama,
			 Mr. Terry,
			 Mr. Harper,
			 Mr. Culberson,
			 Mr. McCaul,
			 Mr. Gohmert,
			 Mr. Olson,
			 Mr. Austria,
			 Ms. Jenkins,
			 Mr. Calvert,
			 Mr. Farenthold,
			 Mr. Stivers,
			 Mr. Wittman,
			 Mr. Hensarling,
			 Mr. Chaffetz,
			 Mr. Lance,
			 Ms. Schwartz,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Smith of Texas,
			 Mr. Meehan,
			 Mr. Griffin of Arkansas,
			 Mr. Bucshon,
			 Mrs. Bachmann,
			 Mr. Chabot,
			 Mr. Huelskamp,
			 Mr. Dent, Mr. Palazzo, Mr.
			 Guthrie, Mr. Davis of
			 Kentucky, Mr. Johnson of
			 Ohio, Mr. Canseco,
			 Mr. Ribble,
			 Mr. Amash,
			 Mr. Roskam,
			 Mr. Rokita,
			 Mr. Womack,
			 Mr. Platts,
			 Mr. Latham,
			 Mr. Luetkemeyer,
			 Mr. DesJarlais,
			 Mr. Carter,
			 Mr. Landry,
			 Mr. Mulvaney,
			 Mrs. Black,
			 Mr. Schweikert,
			 Mr. Labrador,
			 Mr. Huizenga of Michigan,
			 Mr. Franks of Arizona,
			 Mr. Quayle,
			 Mr. Bilbray,
			 Mrs. McMorris Rodgers,
			 Ms. Herrera Beutler,
			 Mr. Reichert,
			 Mr. Sam Johnson of Texas,
			 Mr. Guinta,
			 Mr. Whitfield,
			 Ms. Linda T. Sánchez of California,
			 Mr. Southerland,
			 Ms. Ros-Lehtinen,
			 Mr. Gowdy,
			 Mr. Manzullo,
			 Mr. Young of Florida,
			 Mr. Fattah,
			 Mr. Smith of New Jersey,
			 Mrs. Miller of Michigan,
			 Ms. Castor of Florida,
			 Mr. Denham,
			 Mr. Pompeo,
			 Mrs. Bono Mack,
			 Mr. Dold, Mr. Rehberg, Mr.
			 Austin Scott of Georgia, Mr.
			 Berg, Mr. Poe of Texas,
			 Mr. Bass of New Hampshire,
			 Ms. Buerkle,
			 Mr. Cassidy,
			 Mr. Gerlach,
			 Mr. Barletta,
			 Mr. Thornberry,
			 Mr. Webster,
			 Mr. Hurt, Mr. Yoder, Mr.
			 Kelly, Mr. Rivera,
			 Mr. Ross of Florida,
			 Mr. Royce,
			 Mr. Scalise,
			 Mr. Fincher,
			 Mr. Fleischmann,
			 Mr. Buchanan,
			 Mr. Kinzinger of Illinois,
			 Ms. Granger,
			 Mr. Sullivan,
			 Mr. Hultgren,
			 Mrs. Hartzler,
			 Mr. Daniel E. Lungren of California,
			 Mr. Stutzman,
			 Mrs. Christensen,
			 Mr. Walberg,
			 Mr. Brooks,
			 Mr. McHenry,
			 Mr. Kingston,
			 Mr. Shimkus,
			 Mrs. Roby,
			 Mr. Cole, Mr. Paulsen, Mr.
			 Bonner, Mr. McKeon,
			 Mrs. Emerson,
			 Mr. Schilling,
			 Mr. Lewis of California,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Duffy,
			 Mr. Shuster,
			 Mr. Bishop of Utah,
			 Mr. Tipton,
			 Mr. King of New York,
			 Mr. Forbes,
			 Mrs. Lummis,
			 Mrs. Noem,
			 Mr. Scott of South Carolina,
			 Mr. Reed, Mr. Renacci, Mr.
			 Gallegly, Mr. Goodlatte,
			 Mr. Stearns,
			 Mr. LaTourette,
			 Mr. Bartlett,
			 Mr. West, Mr. Rigell, Mr.
			 Diaz-Balart, Mrs. Schmidt,
			 Mr. Gibson,
			 Mr. Bishop of New York,
			 Ms. Loretta Sanchez of California,
			 Mr. Walden,
			 Mr. Fortenberry,
			 Mr. Bachus,
			 Mr. Turner of Ohio,
			 Mr. Graves of Missouri,
			 Mrs. Biggert,
			 Mr. LoBiondo,
			 Mr. Young of Alaska,
			 Mr. Lucas,
			 Mr. Walsh of Illinois,
			 Mr. Campbell,
			 Mr. Johnson of Illinois,
			 Mrs. Myrick,
			 Mr. Frank of Massachusetts,
			 Mr. Simpson,
			 Mr. Gardner,
			 Mr. Nugent,
			 Mr. Gibbs,
			 Mr. Courtney,
			 Mr. Bilirakis,
			 Mr. Baca, Mr. Matheson, Mrs.
			 Adams, Mr. Duncan of South
			 Carolina, Mr. Amodei,
			 Mr. Barrow,
			 Mr. Kline,
			 Mr. Pascrell,
			 Mr. Graves of Georgia,
			 Mr. Reyes,
			 Mr. Mack, Mr. Ross of Arkansas,
			 Mr. Crenshaw,
			 Mr. Carnahan,
			 Mr. Aderholt, and
			 Mr. Hastings of
			 Washington
		
		
			March 16, 2012
			Reported from the Committee on Energy and Commerce with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in boldface roman
		
		
			March 16, 2012
			The Committee on
			 Rules discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To repeal the provisions of the Patient
		  Protection and Affordable Care Act providing for the Independent Payment
		  Advisory Board.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Decisions Accountability Act
			 of 2011.
		2.Repeal of the
			 Independent Payment Advisory BoardEffective as of the enactment of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), sections 3403 and
			 10320 of such Act (including the amendments made by such sections) are
			 repealed, and any provision of law amended by such sections is hereby restored
			 as if such sections had not been enacted into law.
		
	
		1.Short titleThis Act may be cited as the
			 Medicare Decisions Accountability Act
			 of 2011.
		2.Repeal of the
			 Independent Payment Advisory BoardEffective as of the enactment of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), sections 3403 and
			 10320 of such Act (including the amendments made by such sections, but
			 excluding subsection (d) of section 1899A of the Social Security Act, as added
			 and amended by such sections) are repealed, and any provision of law amended by
			 such sections is hereby restored as if such sections had not been enacted into
			 law.
		
	
		1.Short titleThis Act may be cited as the
			 Medicare Decisions Accountability Act
			 of 2011.
		2.Repeal of the
			 Independent Payment Advisory BoardEffective as of the enactment of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), sections 3403 and
			 10320 of such Act (including the amendments made by such sections, but
			 excluding subsection (d) of section 1899A of the Social Security Act, as added
			 and amended by such sections) are repealed, and any provision of law amended by
			 such sections is hereby restored as if such sections had not been enacted into
			 law.
		
	
		March 16, 2012
		Reported from the Committee on Energy and Commerce with an
		  amendment
		March 16, 2012
		The Committee on
		  Rules discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
